DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said speakers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected for inheriting the same deficiency as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al. (U.S. Pat. 8,562,526 hereinafter "Heneghan") in view of Gordon et al. (U.S. Pub. 2018/0344968 hereinafter “Gordon”).
Regarding claims 1, 10-12 and 15, Heneghan discloses a sleep assessment device comprising: at least one contactless biometric sensor for detecting at least one of a heart rate, respiration, or movement of a user (e.g. Fig. 1); a microphone for recording and logging data (e.g. “334”; Col. 11, 10-24); a processor (e.g. 1340); and memory (e.g. 1330); wherein said processor is configured to detect a user's sleep state by reading signals from said at least one biometric sensor (e.g. Cols. 6-8); wherein said processor is further configured to log information in a sleep record, including biometric information detected during the period a user is sleeping (e.g. Col. 2, ll. 16-42); and wherein said processor is configured to compare said logged information in said sleep record to a thumbprint of sleep patterns and output an indication of potential sleep disorders based on said comparison (e.g. Col. 7, ll. 30-45; see Fig. 7). Heneghan discloses the claimed invention including the use of microphones to sense background and sleeping noises and the use of known background noise cancellation techniques except for the explicit use of noise masking and noise cancellation played in a pair of headphones. However, Gordon teaches that it is known to use noise masking and cancellation as set forth in 
It is noted that headphones are not user specific and are capable of being worn by anyone in the vicinity of the system and therefore meet the limitation of being worn by a second user.
Regarding claim 2, meeting the limitations of claim 1 above, Heneghan further discloses wherein the thumbprint is a thumbprint of a normal sleep pattern (e.g. Col. 7, ll. 30-45).
Regarding claim 3, meeting the limitations of claim 1 above, Heneghan further discloses wherein the thumbprint is a thumbprint of a known sleep disorder (e.g. Col. 7, l. 64 to Col. 8, l. 7).
Regarding claim 4, meeting the limitations of claim 1 above, Heneghan further discloses wherein the sleep disorder is one of: sleep apnea, sleep talking, sleep walking, and snoring (e.g. Col. 7, l. 64 to Col. 8, l. 7).
Regarding claim 5, meeting the limitations of claim 1 above, Heneghan further discloses wherein the processor is further configured to output a notification of a potential sleep disorder (e.g. Col. 4, ll. 36-56).
Regarding claim 6, meeting the limitations of claim 1 above, Heneghan further discloses a transmitter for transmitting the notification of a potential sleep disorder (e.g. Col. 4, ll. 36-56).
Regarding claim 9, meeting the limitations of claim 1 above, Heneghan further discloses wherein said processor is further configured to detect sound while a user is sleeping and log sound information into said sleep record (e.g. Col. 7, ll. 30-45).

Claims 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Gordon as applied to claims 1-6 and 9-15 above, and further in view of Raviv et al. (U.S. Pat. 5,671,733 hereinafter "Raviv").
Regarding claims 7-8 and 13-14, Heneghan in view of Gordon discloses the claimed invention except for the use of an oxygen sensor mounted on the user to improve analysis.  However, Raviv teaches that it is known to use an oxygen sensor as set forth in Col. 4, ll. 1-14 to provide increased accuracy in determining sleep apnea.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Heneghan in view of Gordon, with the addition of an oxygen sensor as taught by Raviv, since such a modification would provide the predictable results of a sleep analysis system with both audio sensing and oxygen sensing for providing an increasingly accurate measurement of sleep apnea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REX R HOLMES/
Primary Examiner, Art Unit 3762